Co Oo NN OH Re WD HBO =

NO NO NY NH NH NY NH HN KN & HF HS HS HS SF OS eS ES le

Case 2:20-cr-00035-RAJ Document 12 Filed 03/04/20 Page 1 of 3

Presented to the Court by the foreman of the
Grand Jury in open Court, in the presence of
the Grand Jury and FILED in the US,
DISTRICT COURT at Seattle, Washington.

March 5 _f » 20

Leb oh” Clerk
By S Deputy
- =

Y

 

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

 

 

 

 

AT SEATTLE

UNITED STATES OF AMERICA, neps0-03585
Plaintiff, INDICTMENT
Vv.
NATHAN BRASFIELD,
Defendant.
The Grand Jury charges that:
COUNT 1

(Felon in Possession of Ammunition)

On or about February 6, 2020, in the city of Edmonds, within the Western!
of Washington, the defendant, NATHAN BRASFIELD, knowing he had been co
of the following crimes punishable by imprisonment for a term exceeding one ye
wit:

a. Felon in Possession of a Firearm, in the United States District Cour
Western District of Washington, under cause number CR14-0155JCC, on or abot
31, 2015;

b.

RAJ

District
nvicted

ar, to

tt for the
ut March

Possession of Stolen Property in the 2nd Degree, under cause number 02-1-

06564-0, in King County Superior Court, Washington, on or about February 28, 2003;

Indictment/Brasfield - 1 UNITED STATES

ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553

+7970

 

 
oOo fF TN DH A BP WO NY.

NO NO ND NH HN KH KH HN HD ee mow ee Se Se Se
oN DN OH FP WH NY KH CO OO FN HD A HBP W NY KF OC

 

 

 

Case 2:20-cr-00035-RAJ Document 12. Filed 03/04/20 Page 2 of 3

c. Possession of Stolen Property in the 1st Degree, under cause number 00-1-
07131-7, in King County Superior Court, Washington, on or about November 9, 2000;

did knowingly possess in and affecting interstate and foreign commerce, the following

ammunition: fifteen rounds of G.F.L, 9mm Luger ammunition, which had been shipped

and transported in interstate and foreign commerce.
All in violation of Title 18, United States Code, Section 922(g)(1).
ASSET FORFEITURE ALLEGATION

The allegations contained in Count 1 of this Indictment are hereby realleged and

incorporated by reference for the purpose of alleging forfeiture.

Pursuant to Title 18, United States Code, Section 924(d)(1) and Title 28, United

States Code, Section 2461(c), upon conviction of the offense alleged in Count 1 of the

Indictment, the defendant, NATHAN BRASFIELD, shall forfeit to the United States any

firearms and ammunition involved or used in any knowing violation of Title 18, 1

United

States Code, Section 922(g), including, but not limited to the ammunition identified in

Count 1. —
If any of the above-described forfeitable property, as a result of any act or

omission of the defendant,

1. cannot be located upon the exercise of due diligence;
2 has been transferred or sold to, or deposited with, a third party;
3. has been placed beyond the jurisdiction of the Court;
4, has been substantially diminished in value; or
5 has been commingled with other property which cannot be divided
without difficulty;
HI
H
HI
Indictment/Brasfield - 2 UNITED STATES ATTORNEY

700 STEWART STRE
SEATTLE, WASHES
(206) 553

 

ET, SUITE 5220
GTON 98101
7970

 
0 eX DA WN Bw HY &

fom, fom fim mmm
Ww NY FS &

17
18
19
20
21
22
23

24
25
26
27
28

 

Case 2:20-cr-00035-RAJ Document 12 Filed 03/04/20 Page 3 of 3

it is the intent of the United States, pursuant to Title 21, United States Code,

Section 853(p), to seek the forfeiture of any other property of the defendant up to the

value of the above-described forfeitable property.

Dre

BRIAN T. MORAN

LGnited States Attorne

aa PE

TODD GREENBERG
Assistant United States Attorney

An

A TRUE BILL:

patep: {* \acclh H ROAD

(Signature of Foreperson redacted pursuant to

- the policy of the Judicial Conference of the

United States)

FOREPERSON

 

THOMAS M. WOODS
Assistant United States Attorney

 

Indictment/Brasfield - 3

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553+7970

 

 
